                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ANTHONY MAYS,                                                               No. 4:19-CV-00631

                               Plaintiff.                                       (Judge Brann)

                v.

    SGT. BARNETT,
    MS. HAMMERS, and
    MS. LILLY,

                               Defendants.

                                                           MEMORANDUM OPINION

                                                               APRIL 16, 2019

I.            BACKGROUND

              Anthony Mays, a Pennsylvania state prisoner, filed this 42 U.S.C. § 1983

complaint alleging that his rights were violated when Sergeant Barnett told other

correctional officers (“CO”)—including Ms. Hammers and Ms. Lilly—that Mays

has AIDS.1 Mays alleges that he does not have AIDS, and that at some undefined

point in time Barnett was informed by a nurse that Mays does not have AIDS.2 Mays

has also filed a motion to proceed in forma pauperis;3 for screening purposes that

motion will be granted.

                                                            
1
       Doc. 1.
2
       Id. at 2-3.
3
       Doc. 2.
II.           DISCUSSION

              This Court has a statutory obligation to conduct a preliminary review of pro

se complaints brought by plaintiffs who proceed in forma pauperis.4 This obligation

requires the Court to dismiss a complaint if it fails to state a claim upon which relief

may be granted.5 To determine whether a complaint states a plausible claim for

relief, this Court must “accept all factual allegations in the complaint as true and

draw all reasonable inferences in the plaintiff’s favor.”6

              “Section 1983 imposes civil liability upon any person who, acting under the

color of state law, deprives another individual of any rights, privileges, or

immunities secured by the Constitution or laws of the United States.”7 However,

§ 1983 “does not create any new substantive rights but instead provides a remedy

for the violation of a federal constitutional or statutory right.”8 Thus, “[t]o establish

valid claims under § 1983, the plaintiff must demonstrate that the defendants, while

acting under color of state law, deprived him of a right secured by the Constitution

or the laws of the United States.”9



                                                            
4
       28 U.S.C. § 1915(e)(2)(B).
5
       Id. § 915(e)(2)(B)(ii).
6
       Alpizar-Fallas v. Favero, 908 F.3d 910, 914 (3d Cir. 2018).
7
       Shuman v. Penn Manor School Dist., 422 F.3d 141, 146 (3d Cir.2005).
8
       Id.
9
       Id.


                                                               2 
              Even under the liberal standard of review granted to pro se litigants, Mays’

complaint fails to state a claim against any Defendants. First, Mays fails to allege

that Defendants Hammers or Lilly took any action that could have violated Mays’

rights. The only reference to Hammers or Lilly in the body of the complaint is a

brief mention that both Hammers and Lilly were informed by Barnett that Mays has

AIDS.10 Such a sparse allegation is insufficient to state a claim against either

Hammers or Lilly.

              Additionally, the only allegation against Barnett is that Barnett told several

COs that Mays has AIDS.11 Although Mays alleges that Barnett was told by a nurse

that this statement was false,12 Mays includes no timeline, so it is unclear whether

Barnett knew that his statement was false at the time that he made it. Furthermore,

there is no indication that Barnett made the statement with malicious intent rather

than for a legitimate purpose, such as medical treatment. Finally, even assuming

that the statement was false, and that Barnett knew of its falsity, making such a false

statement, standing alone, is insufficient to state a claim for relief.13 Consequently,

Mays fails to state a claim against Barnett. However, because it is not clear that


                                                            
10
       Doc. 1 at 2-3.
11
       Id.
12
       Id. at 3.
13
       Cf. Richardson v. Sherrer, 344 F. App’x 755, 757 (3d Cir. 2009) (concluding that “filing
       false disciplinary charges does not itself violate a prisoner’s constitutional rights”).



                                                               3 
amendment would be futile, Mays will be provided an opportunity to amend his

complaint.14


III.          CONCLUSION

              For the foregoing reasons, this Court will grant Mays’ motion to proceed in

forma pauperis but dismiss the complaint without prejudice for failure to state a

claim upon which relief may be granted.

              An appropriate Order follows.



                                                                    BY THE COURT:



                                                                    s/ Matthew W. Brann
                                                                    Matthew W. Brann
                                                                    United States District Judge




                                                            
14
       Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).


                                                               4 
